Citation Nr: 1014292	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-24 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
the service-connected disability of the right knee.




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

During the course of the appeal the file was transferred 
first to the RO in Portland, Oregon and then to the RO in 
Boise, Idaho.  The Boise RO is currently VA's Agency of 
Original Jurisdiction (AOJ).

In August 2009 the Veteran testified before the undersigned 
Acting Veterans Law Judge in a hearing at the Boise RO.  A 
transcript of that testimony is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.

Representation

In May 2007, the Oregon Department of Veterans' Affairs wrote 
to the Veteran and informed him that since he was no longer a 
resident of Oregon their power of attorney would be rescinded 
unless the Veteran contacted their office.  The Veteran did 
not respond, and indicated during his hearing with the 
undersigned that he wished to proceed without representation.  
Therefore, he is currently unrepresented.


REMAND

During his August 2009 hearing before the Board the Veteran 
testified that the symptomatology associated with this right 
knee disorder has increased significantly in severity since 
the time of the last VA examination performed in March 2005.  
The Veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).

VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability. VAOPGCPREC 11-95 (1995).  
Accordingly, additional VA examination is necessary at this 
point to determine the current severity of the right knee 
disability on appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should undertake appropriate 
development any outstanding medical records 
pertaining to post-service treatment or 
evaluation of the Veteran's right knee 
disorder, to include any more recent VA 
outpatient records.

2.  Then, the Veteran should be afforded an 
examination by an examiner with appropriate 
expertise to determine the nature and 
extent of the Veteran's service-connected 
right knee disability.  The claims folder 
must be made available to and reviewed by 
the examiner.  

All indicated studies, including X-rays and 
range of motion studies in degrees, should 
be performed.  

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.  
Tests of joint movement against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should also 
be described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.   

The examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  

To the extent possible, the examiner should 
distinguish the manifestations of the 
service-connected disability from those of 
any comorbid nonservice-connected 
disorders.

The examiner should also provide an opinion 
concerning the impact of the service-
connected disability on the Veteran's 
ability to work.  The rationale for all 
opinions expressed should also be provided.

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  
4.  After taking any additional development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  If any 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the RO should 
furnish to the Veteran and his 
representative a supplemental statement of 
the case and afford them the requisite 
opportunity to respond.

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.   The Veteran need take no action 
until he is otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


